ITEMID: 001-66941
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: REMY v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Ireneu Cabral Barreto
TEXT: The six applicants, Günter Remy, Marianne Witte, Dieter Zentz, Ingrid Kahlert-Warmbold, Gustav Hebold and Michael Esche (on behalf of the deceased Ernst Esche), are all German nationals. They are represented before the Court by the law firm Zuck and Quaas in Stuttgart.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants are the owners of special social bonds (Sozialpfandbriefe) that the German Government issued in the 1950s. The interest rate of these social bonds is lower than the market interest rate, but the profits derived from the bonds were exempted from tax.
In 1992 the Government amended its tax laws and revoked the provision whereby the social bonds were tax-free.
On 17 February 1993 the applicants lodged a joint complaint with the Federal Constitutional Court. In this complaint, they argued that the revocation of their social bonds' tax-free character and, as a consequence, the falling prices of their bonds would entail considerable financial losses for them. This violated their rights to property, their right to protection of their legitimate expectations and their right to equality under Articles 14, 2 in conjunction with Articles 20 and 3 of the German Basic Law.
Having received a great number of complaints on the same subject matter, the Federal Constitutional Court communicated two of these constitutional complaints to the Government as pilot cases.
Towards the end of 1994 the applicants asked the Federal Constitutional Court to send them the Government's submissions in the pilot cases. Their letter went without a response, despite several reminders.
On 5 February 2002, in a leading decision, the Federal Constitutional Court rejected the constitutional complaints in the pilot cases, finding that the revocation of the tax subvention served a legitimate aim and complied with the principle of proportionality.
On 8 August 2002 the Federal Constitutional Court, referring to its decision of 5 February 2002, refused to entertain the applicants' constitutional complaint.
